Exhibit 10.6

Execution Version

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT (this “Guarantee Agreement”), dated as of September 30,
2016, by each of the Persons listed as a “Guarantor” on the signature pages
hereto (including, for the purposes hereof, the Borrower (as defined below)) and
each other Person who shall become a Party hereto by execution of a Guarantee
Joinder Agreement substantially in the form of Exhibit A attached hereto (each
such Person, individually, a “Guarantor” and, collectively, the “Guarantors”) in
favor of Citibank, N.A., as administrative agent for its own benefit and the
benefit of the other Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacities, together with permitted successors and
assigns, the “Agent”).

W I T N E S S E T H

WHEREAS, reference is made to that certain Credit Agreement, dated as of
September 30, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
(i) Versum Materials, Inc., a Delaware corporation (the “Borrower”), (ii) each
Lender from time to time party thereto and (iii) the Citibank, N.A., as
collateral agent (in such capacity the “Collateral Agent”). Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement; and

WHEREAS, the Lenders have agreed to make Loans to the Borrower pursuant to, and
upon the terms and subject to the conditions expressly specified in, the Credit
Agreement. Each Guarantor acknowledges that it is an integral part of a
consolidated enterprise and that it will derive substantial direct and indirect
benefits from the availability of the Commitments provided for in the Credit
Agreement and from the making of the Loans by the Lenders. The obligations of
the Lenders to make Loans are conditioned on, among other things, the execution
and delivery by the Guarantors of a guarantee agreement in the form hereof. As
consideration therefor and in order to induce the Lenders to make Loans and
provide the Commitments, the Guarantors are willing to execute this Guarantee
Agreement.

Accordingly, the parties hereto agree as follows:

1. Guarantee. Each Guarantor fully, unconditionally and irrevocably guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, to the Agent for the benefit of the Secured Parties and
their respective successors, indorsees, transferees and assigns, the due and
punctual payment (whether at the stated maturity, by required prepayment, by
acceleration or otherwise) of all Obligations, including all such Obligations
which shall become due but for the operation of the Bankruptcy Code of the
United States (the “Bankruptcy Code”) (collectively, the “Guaranteed
Obligations”); provided, however, that Guaranteed Obligations consisting of
obligations arising under any Swap Contract shall exclude all Excluded Swap
Obligations. Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon the Guarantee Agreement
notwithstanding any extension or renewal of any Guaranteed Obligation.
Notwithstanding any provision hereof or in any other Loan Document to the
contrary, in the event that any Guarantor is not an “eligible contract
participant” as such term is defined in Section 1(a)(18) of the Commodity
Exchange Act, as amended, at the time (i) any transaction is entered into under
a Swap Contract or (ii) such Guarantor becomes a Guarantor hereunder, the
Guaranteed Obligations of such Guarantor shall not include (x) in the case of
clause (i) above, such transaction and (y) in the case of clause (ii) above, any
transactions outstanding under any Swap Contract as of the date such Guarantor
becomes a Guarantor hereunder.

 

- 1 -



--------------------------------------------------------------------------------

Each Guarantor agrees that (i) it is jointly and severally, directly and
primarily liable (subject to the operation of the Bankruptcy Code) for the
Guaranteed Obligations and (ii) the Guaranteed Obligations will rank equally in
right of payment with other Indebtedness of such Guarantor, except to the extent
such other Indebtedness constitutes Subordinated Indebtedness of such Guarantor,
in which case the Guaranteed Obligations will rank senior in right of payment to
such other Indebtedness.

2. Guaranteed Obligations Not Waived or Affected. To the fullest extent
permitted by Applicable Law, each Guarantor expressly waives presentment to,
demand of payment from and protest to any Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of the Guarantee hereunder,
notice of protest for nonpayment and all other notices of any kind. To the
fullest extent permitted by Applicable Law, the obligations of each Guarantor
hereunder shall not be affected by (a) the failure of the Agent or any other
Secured Party to assert any claim or demand or to enforce or exercise any right
or remedy against any Loan Party under the provisions of the Credit Agreement,
any other Loan Document or otherwise or against any other party with respect to
any of the Guaranteed Obligations, (b) any rescission, waiver, amendment or
modification of (including, without limitation, any extension, renewal or
restructuring of, any acceptance of late or partial payments under, or any
change in the amount of borrowings), or any release from, any of the terms or
provisions of this Guarantee Agreement, the Credit Agreement, or any other Loan
Document or any other agreement with respect to any Loan Party or with respect
to the Guaranteed Obligations, (c) the failure to perfect any security interest
in, or the release of, any of the security held by or on behalf of the Agent or
any other Secured Party (including, but not limited to, lapse in perfection
impairment of any security for any of the Guaranteed Obligations), (d) any lack
of legality, validity or enforceability of the Credit Agreement, any of the
Notes or any other Loan Document, or any other agreement or instrument creating,
providing security for, or otherwise relating to any of the Guaranteed
Obligations, (e) any existence, addition, modification, termination, reduction
or impairment of value, or release of any other guaranty (or security therefor),
of the Guaranteed Obligations or (f) the lack of legal existence of any Loan
Party or legal obligation to discharge any of the Guaranteed Obligations by any
Loan Party for any reason whatsoever, including, without limitation, in any
insolvency, bankruptcy or reorganization of any Loan Party.

It is the express purpose and intent of the parties hereto that this Guarantee
Agreement and the Guarantors’ Guaranteed Obligations hereunder and under each
Guarantee Joinder Agreement shall be absolute and unconditional under any and
all circumstances and shall not be discharged except by payment and performance
as herein provided.

3. Security. Each Guarantor hereby acknowledges and agrees that the Agent and
each of the other Secured Parties may (a) take and hold security for the payment
of the guarantee hereunder and the Guaranteed Obligations and exchange, enforce,
waive and release any such security, (b) apply such security and direct the
order or manner of sale thereof in accordance with Loan Documents and
(c) release or substitute any one or more endorsees, the Borrower, other
Guarantors or other obligors, in each case without affecting or impairing in any
way the liability of any Guarantor hereunder.

4. Guarantee of Payment. Each Guarantor further agrees that the guarantee
hereunder constitutes a guarantee of payment when due of all Guaranteed
Obligations and not of collection, and waives any right to require that any
resort be had by the Agent or any other Secured Party to any of the Collateral
or other security held for payment of the Guaranteed Obligations or to any
balance of any deposit account or credit on the books of the Agent or any other
Secured Party in favor of any Loan Party or any other Person or to any other
guarantor of all or part of the Guaranteed Obligations. Any payment required to
be made by the Guarantors hereunder may be required by the Agent or any other
Secured Party on any number of occasions and shall be payable to the Agent, for
the benefit of the Agent and the other Secured Parties, in the manner provided
in the Credit Agreement.

 

- 2 -



--------------------------------------------------------------------------------

5. Indemnification. Each Guarantor, jointly with the other Guarantors and
severally, agrees to indemnify and hold harmless the Indemnitees to the same
extent that the Borrower is required to do so pursuant to Section 10.05 of the
Credit Agreement and shall be bound by the terms and conditions of Section 10.05
of the Credit Agreement as if a signatory thereto. To the fullest extent
permitted by Applicable Law, no Guarantor or Indemnitee shall assert, and each
Guarantor or Indemnitee hereby waives, and acknowledges that no other Person
shall have, any claim against any Indemnitee or Guarantor, as applicable, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Guarantee Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the Transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.

6. No Discharge or Diminishment of Guarantee. The obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the payment in full in cash of the
Guaranteed Obligations and as provided in Section 12 hereof with respect to the
release of a Guarantor upon the occurrence of certain permitted transactions),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Guaranteed Obligations, and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Guaranteed Obligations or
otherwise (other than the payment in full in cash of the Guaranteed
Obligations). Without limiting the generality of the foregoing, the Guaranteed
Obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Agent or any other Secured Party to
assert any claim or demand or to enforce any remedy under this Guarantee
Agreement, the Credit Agreement, any other Loan Document or any other agreement,
by any waiver or modification of any provision of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Guaranteed
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of any Guarantor as a matter of law or equity (other than the
payment in full in cash of the Guaranteed Obligations).

7. Defenses Waived. To the fullest extent permitted by Applicable Law, each of
the Guarantors waives any defense based on or arising out of any defense of any
Loan Party or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Loan Party, other than the payment in full in cash of all the Guaranteed
Obligations (other than contingent indemnity obligations that are not due and
payable, any Secured Bank Products Obligations or any obligations under
Designated Credit Lines and Letters of Credit that have been Cash Collateralized
or as to which other arrangements reasonable satisfactory to the Agent and the
applicable L/C Issuer have been made). To the fullest extent permitted by
Applicable Law, each Guarantor further waives any defense based on amendment or
waiver of any Guaranteed Obligation, non-perfection or release of Collateral or
any law or regulation of any jurisdiction or any other event affecting any term
of a Guaranteed Obligation. Each Guarantor hereby acknowledges that the Agent
and the other Secured Parties may foreclose on any security held by one or more
of the Secured Parties by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any Loan
Party or exercise any other right or remedy available to them against any Loan
Party without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent that all the Guaranteed Obligations have been
paid in full in cash (other than contingent indemnity obligations that are not
due and payable, any Secured Bank Products Obligations or any obligations under
Designated Credit Lines and Letters of Credit that have been Cash Collateralized
or as to which other arrangements reasonable satisfactory to the Agent and the
applicable L/C Issuer have been made). Pursuant to and to the extent permitted
by Applicable Law, each of the Guarantors waives any defense arising out of any
such election and waives any benefit of and right to participate in any such
foreclosure action, even though such election operates, pursuant to Applicable
Law, to impair or to extinguish any right of reimbursement or

 

- 3 -



--------------------------------------------------------------------------------

subrogation or other right or remedy of such Guarantor against any Loan Party,
as the case may be, or any security. Each Guarantor agrees that it shall not
assert any claim in competition with the Agent or any other Secured Party in
respect of any payment made hereunder in any bankruptcy, insolvency,
reorganization, or any other proceeding.

Each Guarantor hereby agrees that payment by such Guarantor of its Guaranteed
Obligations under this Guarantee Agreement may be enforced by the Agent on
behalf of the Secured Parties upon demand by the Agent to such Guarantor without
the Agent being required (such Guarantor expressly waiving to the extent
permitted by law any right it may have to require the Agent) to (i) prosecute
collection or seek to enforce or resort to any remedies against the Borrower or
any other Guarantor or any other guarantor of the Guaranteed Obligations, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Agent or any Lender or other
party to any Loan Document by the Borrower, any other Guarantor or any other
Person on account of the Guaranteed Obligations or any guaranty thereof, IT
BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY SUCH GUARANTOR THAT
DEMAND UNDER THIS GUARANTEE AGREEMENT MAY BE MADE BY THE AGENT, AND THE
PROVISIONS HEREOF ENFORCED BY THE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY
EVENT OF DEFAULT OCCURS AND SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING UNDER
THE CREDIT AGREEMENT.

8. Agreement to Pay. In furtherance of the foregoing and not in limitation of
any other right that the Agent or any other Secured Party has at law or in
equity against any Guarantor by virtue hereof, upon the failure of any Loan
Party to pay any Guaranteed Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will promptly pay, or cause to be paid, to
the Agent or such other Secured Party as designated thereby in cash the amount
of such unpaid Guaranteed Obligations. Upon payment by any Guarantor of any sums
to the Agent or any Secured Party as provided above, all rights of such
Guarantor against any Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to, and shall not be
exercised by such Guarantor prior to, the prior payment in full in cash of all
the Guaranteed Obligations (other than contingent indemnity obligations that are
not due and payable, any Secured Bank Products Obligations or any obligations
under Designated Credit Lines and Letters of Credit that have been Cash
Collateralized or as to which other arrangements reasonable satisfactory to the
Agent and the applicable L/C Issuer have been made). If any amount shall
erroneously be paid to any Guarantor on account of such subrogation,
contribution, reimbursement, indemnity or similar right, such amount shall be
held for the benefit of the Secured Parties and shall forthwith be paid to the
Agent to be credited against the payment of the Guaranteed Obligations in
accordance with the terms of the Credit Agreement.

9. Representations and Warranties.

(a) Each Guarantor warrants and represents to the Agent, for the benefit of the
Secured Parties, that, as of the date hereof, (i) it has the applicable power
and authority to execute, deliver and perform the terms and provisions of this
Guarantee Agreement and has taken all necessary corporate or other
organizational action to authorize its execution, delivery and performance of
this Guarantee Agreement, (ii) it has duly executed and delivered this Guarantee
Agreement and, upon execution, this Guarantee Agreement constitutes such
Guarantor’s legal, valid and binding obligation enforceable in accordance with
its terms, except to the extent that the enforceability hereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights, good faith and fair dealing and by
equitable principles (regardless of whether enforcement is sought in equity or
at law), (iii) neither the execution, delivery or performance by such Guarantor
of this Guarantee

 

- 4 -



--------------------------------------------------------------------------------

Agreement nor the consummation of the transactions contemplated herein (w) will
violate any provision of any Applicable Law applicable to any Loan Party,
(x) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Collateral Documents and except for Permitted Liens)
upon any of the property or assets of any Loan Party pursuant to the terms of
any material Contractual Obligation of any Loan Party, or any of its Restricted
Subsidiaries, (y) will violate any provision of any Organizational Document of
any Loan Party or (z) require any approval of stockholders or any approval or
consent of any Person (other than a Governmental Authority) except as have been
obtained on or prior to the date hereof; except with respect to any conflict,
breach or contravention or payment (but not creation of Liens) referred to in
clause (w), (x) or (z) to the extent that such conflict, breach, contravention
or payment would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b) Each Guarantor represents and warrants to the Agent, for the benefit of the
Secured Parties, as of the Closing Date and at the time of each Credit Extension
(in the case of any Credit Extension following the Closing Date, solely to the
extent required on the date for such Credit Extension pursuant to Section 4.02
of the Credit Agreement), that the representations and warranties set forth in
the Credit Agreement as they relate to such Guarantor or to the Loan Documents
to which such Guarantor is a party, each of which is incorporated herein by
reference, are true and correct in all material respects as of such date, unless
expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and the Agent and the Secured Parties shall be
entitled to rely on each of such representations and warranties as if they were
fully set forth herein.

(c) Until (i) the Commitments have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Obligations (other
than contingent indemnity obligations that are not due and payable, any Secured
Bank Product Obligations or any obligations under Designated Credit Lines) shall
have been paid in full and (iii) all outstanding Letters of Credit have been
Cash Collateralized or as to which other arrangements reasonably satisfactory to
the Agent and the applicable L/C Issuer have been made, each Guarantor covenants
and agrees with the Agent for the benefit of the Secured Parties that, from and
after the date of this Guarantee Agreement until the Borrower is released from
its obligations under Articles 6 and 7 of the Credit Agreement (or, if earlier,
the date such Guarantor is released from this Guarantee Agreement), such
Guarantor shall comply with the terms of Articles 6 and 7 of the Credit
Agreement as if such covenants were fully set forth herein.

10. Limitation on Guarantee of Guaranteed Obligations.

(a) In any action or proceeding with respect to any Guarantor involving any
state corporate law, the Bankruptcy Code or any other state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of such Guarantor under Section 1 hereof
would otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said Section 1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Secured Party, the Agent or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

(b) Each Guarantor, and by its acceptance of this Guarantee Agreement, the Agent
and each other Secured Party, hereby confirms that it is the intention of all
such Persons that this Guarantee Agreement and the Guaranteed Obligations of
each Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act,

 

- 5 -



--------------------------------------------------------------------------------

the Uniform Fraudulent Transfer Act, any other state or federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally or any other similar legislation to the extent applicable to this
Guarantee Agreement and the Guaranteed Obligations of each Guarantor hereunder.
To effectuate the foregoing intention, the Agent, the other Secured Parties and
the Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor under this Guarantee Agreement at any time shall be limited to the
maximum amount as will result in the Guaranteed Obligations of such Guarantor
under this Guarantee Agreement not constituting a fraudulent transfer or
conveyance (or similar legal concepts under Applicable Law) after giving full
effect to the liability under this Guarantee Agreement and its related
contribution rights set forth herein but before taking into account any
liabilities under any other Guarantee (other than any other Guarantee of
Indebtedness that is pari passu (in right of payment and claims on Collateral)
with the Obligations).

(c) To the extent that any Guarantor shall be required hereunder to pay any
portion of any Guaranteed Obligation exceeding the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of the
Guaranteed Obligations (excluding the amount thereof repaid by the Borrower) in
the same proportion as such Guarantor’s net worth on the date enforcement is
sought hereunder bears to the aggregate net worth of all the Guarantors on such
date, then such Guarantor shall be reimbursed by such other Guarantors for the
amount of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date. For purposes of determining the net worth of any
Guarantor in connection with the foregoing, all Guarantees of such Guarantor
other than the Guarantee hereunder and any other Guarantee of Indebtedness that
is pari passu (in right of payment and claims on Collateral) with the
Obligations will be deemed to be enforceable and payable after the Guarantee
hereunder and any other Guarantee of such pari passu Indebtedness.

11. Information. Each of the Guarantors assumes all responsibility for being and
keeping itself informed of each Loan Party’s financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that neither the Agent nor any of the
other Secured Parties will have any duty to advise any of the Guarantors of
information known to it or any of them regarding such circumstances or risks.

12. Termination; Release of Guarantor. This Guarantee Agreement (a) shall
automatically terminate when (i) the Commitments have expired or been terminated
and (ii) the Obligations (other than contingent indemnity obligations that are
not due and payable, any Secured Bank Products Obligations or any obligations
under Designated Credit Lines and Letters of Credit that have been Cash
Collateralized or as to which other arrangements reasonable satisfactory to the
Agent and the applicable L/C Issuer have been made) under the Credit Agreement
shall have been paid in full, and (b) shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Guaranteed Obligation is rescinded or must otherwise be restored by any
Secured Party or any Guarantor upon the bankruptcy or reorganization of any Loan
Party or otherwise. This Guarantee Agreement shall automatically terminate as to
any Guarantor (x) upon the designation of such Guarantor as an Unrestricted
Subsidiary pursuant to (and in accordance with) Section 6.12 of the Credit
Agreement, (y) upon the Disposition of such Guarantor permitted pursuant to
Section 7.05 of the Credit Agreement or, if such Person otherwise ceases to be a
Restricted Subsidiary as a result of a transaction permitted under the Loan
Documents or (z) otherwise in accordance with Section 10.01 of the Credit
Agreement. Upon request of the Borrower and at the Borrower’s expense, the Agent
shall take such actions as are necessary to provide evidence of each release
described in this Section 12.

13. Costs of Enforcement. Without limiting any of their obligations under the
Credit Agreement or the other Loan Documents, and without duplication of any
fees, expenses or indemnification provided for under the Credit Agreement and
the other Loan Documents, each Guarantor,

 

- 6 -



--------------------------------------------------------------------------------

jointly with the other Guarantors and severally, agrees to pay all expenses of
the Administrative Agent, the Collateral Agent, the Arrangers, each L/C Issuer,
the Swingline Lender and the Lenders to the same extent that the Borrower is
required to do so pursuant to Section 10.04 of the Credit Agreement and shall be
bound by the terms and conditions of Section 10.04 of the Credit Agreement as if
a signatory thereto.

14. Binding Effect; Several Agreement; Assignments. Whenever in this Guarantee
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party, and all
covenants, promises and agreements by or on behalf of the Guarantors that are
contained in this Guarantee Agreement shall bind and inure to the benefit of
each party hereto and their respective successors and permitted assigns. This
Guarantee Agreement shall be binding upon each of the Guarantors and their
respective successors and permitted assigns, and shall inure to the benefit of
the Agent and the other Secured Parties, and their respective successors and
assigns, except that the duties and obligations of the Guarantors may not be
delegated or transferred except as permitted by the Credit Agreement. This
Guarantee Agreement shall be construed as a separate agreement with respect to
each Guarantor and may be amended, modified, supplemented, waived or released
with respect to any Guarantor without the approval of any other Guarantor and
without affecting the obligations of any other Guarantor hereunder.

15. Waivers; Amendment.

(a) No failure or delay of the Agent or any Secured Party in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent and of the other Secured Parties hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Guarantee Agreement or consent to any departure by any Guarantor therefrom shall
in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
any Guarantor shall entitle any Loan Party to any other or further notice or
demand in the same, similar or other circumstances.

(b) Neither this Guarantee Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors with respect to which such waiver, amendment or modification
relates and the Agent, subject to any consent of the Lenders required in
accordance with Section 10.01 of the Credit Agreement.

16. Copies and Facsimiles. This instrument and all documents which have been or
may be hereinafter furnished by the Guarantors to the Agent may be reproduced by
the Agent by any photographic, microfilm, xerographic, digital imaging, or other
process. Any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not such reproduction was made in the regular
course of business).

17. Governing Law. THIS GUARANTEE AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS GUARANTEE AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
OF THE STATE OF NEW YORK THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

 

- 7 -



--------------------------------------------------------------------------------

18. Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 10.02 of the Credit Agreement, provided that
communications and notices to the Guarantors may be delivered to the Borrower on
behalf of each of the Guarantors.

19. Survival of Agreement; Severability.

(a) All covenants, agreements, indemnities, representations and warranties made
by the Guarantors herein and in the certificates or other instruments delivered
in connection with or pursuant to this Guarantee Agreement, the Credit Agreement
or any other Loan Document shall be considered to have been relied upon by the
Agent and the other Secured Parties and shall survive the execution and delivery
of this Guarantee Agreement, the Credit Agreement and the other Loan Documents,
regardless of any investigation made by the Agent or other Secured Party or on
their behalf and, notwithstanding that the Agent or other Secured Party may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended, and shall
continue in full force and effect until (x) the Commitments have expired or been
terminated and (y) the Obligations (other than contingent indemnity obligations
that are not due and payable, any Secured Bank Products Obligations or any
obligations under Designated Credit Lines and Letters of Credit that have been
Cash Collateralized or as to which other arrangements reasonable satisfactory to
the Agent and the applicable L/C Issuer have been made) under the Credit
Agreement shall have been paid in full. The provisions of Sections 5 and 13
hereof shall survive and remain in full force and effect regardless of the
repayment of the Guaranteed Obligations, the expiration or termination of the
Commitments or the termination of this Guarantee Agreement or any provision
hereof.

(b) Any provision of this Guarantee Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

20. Counterparts. This Guarantee Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Guarantee Agreement by facsimile transmission or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Guarantee Agreement.

21. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 through Section 1.13 of the Credit Agreement shall be applicable,
mutatis mutandis, to this Guarantee Agreement.

22. Jurisdiction; Consent to Service of Process.

(a) Each Guarantor agrees that any suit for the enforcement of this Guarantee
Agreement may be brought in the courts of the State of New York sitting in the
Borough of Manhattan or any federal court sitting therein as the Agent may elect
in its sole discretion and consents to the exclusive jurisdiction of such
courts. Each Guarantor hereby waives any objection which it may now or hereafter
have to the venue of any such suit or any such court or that such suit is
brought in an inconvenient forum and agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guarantee Agreement shall affect any right that any Secured
Party may otherwise have to bring any action or proceeding relating to this
Guarantee Agreement against a Guarantor or its properties in the courts of any
jurisdiction.

 

- 8 -



--------------------------------------------------------------------------------

(b) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 18 hereof. Nothing in this Guarantee Agreement
or any other Loan Document will affect the right of the Agent or any Secured
Party to serve process in any other manner permitted by law.

23. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS GUARANTEE AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS GUARANTEE AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 23 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

24. Right of Set-off. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Agent (such consent
not to be unreasonably withheld or delayed), each Lender and its Affiliates is
authorized at any time and from time to time, without prior notice to any
Guarantor, any such notice being waived by each Guarantor, and without notice to
any other Person (other than the Agent), to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held by
(other than payroll, trust, petty cash, employee benefit or tax accounts), and
other Indebtedness (in whatever currency) at any time owing by, such Lender or
any such Affiliate to or for the credit or the account of the respective
Guarantor against any and all Obligations owing to such Lender hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not such Agent or such Lender shall have made any demand under this
Guarantee Agreement or any other Loan Document, and although such Obligations
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Agent and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
applicable Guarantor after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Agent, each Lender and their
respective

 

- 9 -



--------------------------------------------------------------------------------

Affiliates under this Section 24 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that the Agent and such
Lender may have. Notwithstanding anything herein or in any other Loan Document
to the contrary, in no event shall the assets of any Foreign Subsidiary
constitute security, or shall the proceeds of such assets be available for,
payment of the Obligations of the Borrower or any Subsidiary, it being
understood that (a) the Capital Stock of any Foreign Subsidiary does not
constitute such an asset and (b) the provisions hereof shall not limit, reduce
or otherwise diminish in any respect the Borrower’s obligations to make any
mandatory prepayment pursuant to Section 2.05(b) of the Credit Agreement.

25. Acknowledgment and Agreement to Certain Provisions of the Credit Agreement.
Without limiting any of their obligations under the Credit Agreement or the
other Loan Documents, each Guarantor acknowledges and agrees to Section 10.18 of
the Credit Agreement.

26. Keepwell. Each Qualified ECP Guarantor (as defined below) hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee Agreement in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 26 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 26, or otherwise under this Guarantee Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 26 shall remain in full force and effect until payment in full in
cash of all the Guaranteed Obligations (other than contingent indemnity
obligations that are not due and payable, any Secured Bank Products Obligations
or any obligations under Designated Credit Lines and Letters of Credit that have
been Cash Collateralized or as to which other arrangements reasonable
satisfactory to the Agent and the applicable L/C Issuer have been made). Each
Qualified ECP Guarantor intends that this Section 26 constitute, and this
Section 26 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified ECP
Guarantor” means, in respect of any Swap Obligation, each Loan Party that has
total assets exceeding $10,000,000 at the time the relevant Guarantee or grant
of the relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[SIGNATURE PAGES FOLLOW]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have duly executed this Guarantee Agreement
as of the day and year first above written.

 

GUARANTORS:     VERSUM MATERIALS, INC.     as a Guarantor     By:  

/s/ George G. Bitto

      Name: George G. Bitto       Title: Senior Vice President and Chief
Financial Officer     VERSUM MATERIALS US, LLC,     as a Guarantor     By:  

/s/ Michael W. Valente

      Name: Michael W. Valente       Title: General Counsel and Secretary    

VERSUM MATERIALS

MANUFACTURING COMPANY, LLC,

    as a Guarantor     By:  

/s/ Michael W. Valente

      Name: Michael W. Valente       Title: Secretary     ELECTRON TRANSFER
TECHNOLOGIES, INC.,     as a Guarantor     By:  

/s/ Michael W. Valente

      Name: Michael W. Valente       Title: Secretary

 

 

Signature page to Guarantee



--------------------------------------------------------------------------------

    CITIBANK, N.A.,     as Administrative Agent     By:  

/s/ Kirkwood Roland

      Name: Kirkwood Roland       Title: Managing Director & Vice President